SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Additional information regarding the interest sale in Nova Transportadora do Sudeste Rio de Janeiro, October 31, 2016 – Petróleo Brasileiro S.A. – Petrobras, further to the Material Fact disclosed on September 23, 2016 regarding the sale of interest in Nova Transportadora do Sudeste (NTS) to Brookfield Infrastructure Partners and its associates, hereby provides the following additional clarifications. After the ongoing corporate restructuring, NTS’ remaining debt will be paid at the closing of the transaction. Thus the total transaction amount of US$ 5.19 billion will fully represent a cash entry for Petrobras group, consisting of US$ 4.34 billion on the closing of the operation and US$ 850 million in five years that will be adjusted in the period. The transaction includes the continuation of the capacity and terms currently contracted by Petrobras through five GTAs (Gas Transportation Agreements) of the firm contract type, with a 100% ship-or-pay obligation, totaling 158.2 million m³ per day or 5,901,390 million Btu per day. The agreements are effective for 20 years, with termination terms between 9 and 15 years, starting in 2016, and sets tariffs between R$ 1.38 and R$ 2.40 per million Btu, applicable to the year 2016. These tariffs are regulated by ANP (the Brazilian National Petroleum, Natural Gas and Biofuels Agency) and adjusted by the market general price index IGP-M. The payment of these contracts is already included in the operating cost projections of the 2017-2021 Business and Management Plan, published on September 20, 2016. It is worth emphasizing that Petrobras will maintain its contractual assignment rights to third parties under the current conditions. The transaction also envisages that Transpetro will remain responsible for the operation and maintenance of the assets that comprise the transportation system through a new long-term agreement to be signed on the closing date. Petrobras and Brookfield are using its best efforts to conclude the transaction by December 2016 once completed the prior conditions and all approvals obtained at Petrobras Shareholders’ Meeting, scheduled for November 30, 2016, and with the applicable regulatory authorities. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2015, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 31, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
